Citation Nr: 1429689	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire Office of Veterans Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester, New Hampshire.  

Within the September 2010 rating decision on appeal, the Veteran was denied service connection for a bipolar disorder.  Because, however, the medical record reflects multiple psychiatric diagnoses, including bipolar disorder, anxiety disorder, and depression, the claim on appeal has been recharacterized as service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  Review of the record reflects current diagnoses of depression, anxiety, and a bipolar disorder.  The Veteran contends that during service, he first began to experience excessive anxiety, depression, and mood swings.  He also submitted a lay statement from a fellow soldier stating the Veteran exhibited mood swings during service.  The Veteran and other laypersons are competent to report such observable symptomatology as a depressed mood and mood swings.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the present case, the Board finds the submitted evidence sufficient to invoke VA's duty to assist the appellant by obtaining a VA medical opinion.  See 38 U.S.C.A. § 5103A(d); see also Chotta v. Peake, 22 Vet. App. 80, 85 (holding that the threshold for VA to obtain a medical examination or opinion is "minimal").  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a psychiatrist or similar specialist for an opinion regarding the etiology of any current psychiatric disorder.  An in-person examination of the Veteran is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewing examiner.  

The VA examiner should note any current psychiatric disorders confirmed within the record.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder had its onset during active duty service.  If a psychosis is diagnosed, the examiner should state whether it is at least as likely as not the psychosis had its onset during service or within a year thereafter.  If posttraumatic stress disorder (PTSD) is diagnosed, the examiner should identify any in-service stressor event.  A rationale should be given for all opinions and conclusions rendered.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

